Citation Nr: 1416417	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse
ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Because of the Veteran's state of residence, however, all development and consideration of the claims since has been done instead by the RO in Waco, Texas, which also is the RO that certified his appeal to the Board.  In March 2014, a hearing was held before the undersigned at the RO in Waco, Texas.

The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for a psychiatric condition other than PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service, he has a bilateral hearing disability for VA purposes, and it is at least as likely as not that his current bilateral hearing loss is related to his military service.

2.  The Veteran was exposed to acoustic trauma during active military service and his tinnitus has persisted since his military service.

3.  The Veteran's sleep apnea was not manifest in active military service and is not otherwise etiologically related to his active military service from November 1952 to September 1954.

4.  The Veteran does not currently suffer from PTSD as that disorder is defined under the applicable diagnostic criteria at this time.


CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.  § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for service connection for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Unfortunately, at least some of the Veteran's service personnel records are not available.  See December 2009 VA Formal Finding on the Unavailability of Service Personnel Records.  

Due to the unavailability of the Veteran's SMRs, the Board has a heightened duty to consider the applicability of the benefit of the doubt rule and to discuss the evidence favorable to the Veteran.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  In addition, the Veteran has combat experience and, hence, the presumptions afforded to combat veterans also apply.  See 38 C.F.R. § 3.304(d).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims are for bilateral hearing loss, tinnitus, sleep apnea, and PTSD.  Because neither sleep apnea nor PTSD (which is not a "psychoses" under the regulations) are listed as chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to those disabilities.

Sensorineural hearing loss and tinnitus, however, are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims with respect to those disabilities.

For disabilities that are not service-connected under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Bilateral Hearing Loss and Tinnitus

The evidence of record establishes that the Veteran does currently suffer from a bilateral hearing disability and from tinnitus.  See January 2010 VA Examination (audio) (diagnosing "bilateral mild to profound sensorineural hearing loss" and tinnitus).  Moreover, the Veteran is a combat Veteran who was exposed to significant noise as a gunner in the 7th Division, 57th Field Artillery Battalion.  See, e.g., June 2011 VA Form 9 (describing in-service acoustic trauma); November 2009 VA Form 21-0781 (describing combat experiences); see also January 2010 VA Examination (audio).  Therefore, the only remaining element is a nexus between the in-service acoustic trauma and his current bilateral hearing loss and tinnitus.

The Veteran himself has indicated his tinnitus and hearing loss are related to his military service.  While his statements have been somewhat ambiguous regarding onset of tinnitus, the thrust of his statements and testimony appears to be that it had onset during service.  See, e.g., March 2014 Hearing Tr. ("Q.  ...what started your problems with hearing loss and tinnitus, sir?  VETERAN:  Loud artillery, I was in the artillery but there was no, you know, those guns, they get pretty loud."); see also 38 C.F.R. § 3.303(b).

The VA examiner, despite diagnosing hearing loss and tinnitus, was unable to provide an etiological opinion with respect to either condition.  The examiner noted that the only available in-service tests of the Veteran's hearing were normal, but unreliable.  See January 2010 VA Examination (audio) (stating that "Whisper Speech Tests" are "known to be unreliable").  The examiner explained that, "[d]ue to the absence of ear- and frequency-specific audiometric testing at veteran's enlistment and separation physical, it is not possible to determine if there was a change in hearing during military service."  Id.  The examiner, therefore, opined that it would be "mere speculation" to offer an opinion regarding whether the Veteran's hearing loss was related to his active service.  He reached the same conclusion regarding the Veteran's tinnitus, while also noting that tinnitus "is frequently associated with hearing loss and noise exposure."  Id.  The bottom line opinion appears to be that a link between the current disabilities and in-service acoustic trauma is medically possible, but the examiner is unable to say more without in-service audiometric testing.

With respect to tinnitus, the Board finds that the Veteran's testimony, particularly in the absence of contrary medical evidence, is sufficient to establish a causal nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board also finds that the evidence of record is sufficient to establish a causal nexus between the Veteran's hearing loss and his active service.  The evidence establishes significant noise exposure during combat, including both incoming and outgoing artillery, machine gun fire, and the like.  See 38 C.F.R. § 3.304(d).  Also, the Veteran did not have post-military occupational exposure to significant noise.  See March 2007 VA Audiology Consult (documenting Veteran's denial  of "occupational noise exposure" but admission of some "recreational noise exposure, such as power tools, during which hearing protection was sometimes used").  Finally, as noted above, the VA examiner established that tinnitus is often associated with hearing loss and noise exposure.  So, if the tinnitus is related to active service and, as indicated by the VA examiner, in-service acoustic trauma could have caused the Veteran's hearing loss, there is at least some positive evidence in favor of finding an causal nexus between in-service noise exposure and the Veteran's current hearing loss.

The only negative evidence is the possibility that seemingly more limited, post-service recreational noise exposure contributed to the Veteran's hearing loss.  Otherwise, the examiner did not suggest an alternative source of the Veteran's hearing loss and specifically noted the absence of evidence in favor of several alternative explanations.  At worst, the examiner appears to have indicated an inability to say which of two possible causes was the more likely cause of the Veteran's hearing loss.

The accumulated evidence suggests at least reasonable doubt on the issue of a causal connection between the Veteran's service and his hearing disabilities.  38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...such doubt will be resolved in favor of the claimant.").

Given the predominance of in-service acoustic trauma over post-service noise exposure, the absence of evidence of other causative factors such as medication, heredity, or other medical conditions, and the likely common etiology of the Veteran's bilateral hearing loss and his tinnitus, the evidence is at least in equipoise on the issue of a causal link between the Veteran's in-service acoustic trauma and his current hearing disability.  See Gilbert, 1 Vet.App. at 53-56.  His claims of entitlement to service connection for bilateral hearing loss and for tinnitus are granted.

Sleep Apnea

With respect to the three elements of a service connection claim, the Board notes that a current disability has been established.  The Veteran has been diagnosed with sleep apnea and, while he does not appear to have received any treatment in recent years, the record does not indicate the issue has resolved.  See March 2014 Hearing Transcript.  Next, there must be competent evidence of in-service occurrence or aggravation of a disease or injury and a causal nexus between any such in-service event or injury and the current disability.  See Shedden, 381 F.3d at 1167.  On these elements, the Veteran's claim fails.  

The Veteran has not alleged, nor do his available service treatment records show, any complaints or treatment for sleep apnea (or related symptoms) during his active service.  See, e.g., June 2011 VA Form 9 (discussing facts relevant to hearing disabilities and PTSD, but not explicitly or implicitly related to sleep apnea); October 2013 Statement of Accredited Representative (discussing facts and law applicable to hearing disabilities and PTSD, but deferring submission of facts and argument to Board hearing); September 1954 Report of Medical Examination (not indicating any sleep abnormalities or symptoms).  In noting this fact, the Board acknowledges the extra consideration of the benefit of the doubt doctrine warranted given the destruction by fire of some of the Veteran's service records.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  However, without even an allegation of in-service occurrence or an in-service injury or disease that might be related to the current condition, the lack of in-service documentation of symptoms, injuries, or illnesses that might be related to his current sleep apnea creates an absence of evidence in favor of the Veteran's claim.

Moreover, the evidence that does exist is against finding that the Veteran's current sleep apnea disability was incurred in or is related to his active service.  

For instance, he first sought treatment and was first diagnosed over 50 years after he left the service.  See March 2014 Hearing Transcript at p.5 (indicating that first diagnosis of sleep apnea was "around 2007" and that treatment had not been sought prior to that point); December 2009 VA Sleep Medicine Consult (diagnosing sleep apnea); see also November 2009 VA Physician note (indicating "possible sleep apnea"); March 2001 Nursing Ambulatory Care Note (stating, while relating various complaints and current status: "Sleeps 6-8 hrs.  Energy level fair.").  

The Board finds that the absence of documentation in the medical record of symptoms of sleep apnea during service or for decades after service and the Veteran's acknowledged failure to seek treatment for any such symptoms for more than 50 years after his military service is significant, probative evidence of a lack of any etiological link between the Veteran's current sleep apnea and his active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in seeking medical treatment as negative evidence).  The post-service treatment records do not even indicate symptoms of the problem (let alone the problem itself) until many, many, years after service.    

Because the Veteran has not alleged, other than the implicit allegation attending the filing of a claim, any in-service disease or injury and because the only probative evidence of record is against finding a nexus between the current condition and active service over 50 years in the past, the Board denies the Veteran's claim of entitlement to service connection for sleep apnea.  The evidence is not in equipoise and the benefit of the doubt doctrine has no application.  Gilbert, 1 Vet.App. 53-56.

Posttraumatic Stress Disorder (PTSD)

With respect to PTSD, the opinions of several mental health professionals are of record, and each of those mental health professionals was presumably qualified by training and experience to render an opinion.  Each of these opinions constitutes probative evidence.  Moreover, the opinions all are against the Veteran's claim.

The Veteran contends that he is entitled to service connection for PTSD which, he claims, is due to his experiences as a combat Veteran in the Korean War.  See, e.g., November 2009 VA Form 21-0781 (describing combat experiences).  Specifically, the Veteran has stated that he witnessed the deaths of fellow soldiers, was in frequent fear for his own life from enemy fire, and was otherwise subject to fear, stress, and helplessness during combat.  Id.  The Veteran's combat experience is established by the record and the Board concedes the Veteran's claimed stressors.  See 38 C.F.R. § 3.304(d).

In this regard, it is important for the Veteran to understand that the loss of some of his records (from more than 60 years ago, a clear reason for the loss) does not impact negatively on this issue because the Board has assumed that what he has told us about his highly honorable service is the truth. 

The Veteran does not contend that he was diagnosed with PTSD during his active military service, nor do his service treatment records indicate that he had PTSD, or any acquired psychiatric disorder during active service.  His September 1954 separation examination report shows a normal psychiatric evaluation.  The Board finds that the Veteran did not have PTSD during his active military service or at separation.  The only question is whether he has PTSD at this time. 

The lay statements submitted by the Veteran, including his own as well as those of his wife, relate primarily to whether the alleged in-service stressors occurred and the nature of his present symptomatology.  But, the Veteran and his lay witness lack the medical training and expertise needed to provide a complex medical opinion such as diagnosing a mental health condition and determining the etiology of an acquired psychiatric disorder where multiple in-service and post-service stressors are present.  See Jandreau, 492 F.3d at 1377.  To the extent the lay witnesses have expressed opinions regarding the proper diagnosis of the Veteran's symptoms or the etiology of any acquired psychiatric disorder, the Board finds those opinions are not competent evidence in the circumstances of this case.

There are no medical records prior to 2000 indicating that the Veteran has received treatment for or been diagnosed with PTSD.  See August 2002 VA Physician Note ("depression helped w/ Rx"); May 2000 VA Physician Note ("Assessment:  69 year male with depression").  He has not alleged otherwise, instead, he has principally relied on his symptoms to conclude he suffers from PTSD.

In October 2009, the Veteran underwent an evaluation of his mental health.  The examiner, a clinical psychologist, who evaluated the Veteran concluded that his symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  See October 2009 Mental Health Diagnostic Study ("DSM-IV Criteria B is met.  DSM-IV Criteria C is NOT met.  DSM-IV Criteria D is NOT met."); 38 C.F.R. § 4.125(a) (directing that, for VA compensation purposes, the diagnosis of a mental disorder must conform to DSM-IV).  In the contemporaneous medical records, the psychologist concluded that the Veteran actually suffered from "Anxiety Disorder NOS."  See October 2009 VA Psychology Consult.  The psychologist specifically noted:  "Veteran appears to be experiencing symptoms of PTSD according to DSM-IV criteria, but his symptoms do not meet full criteria for the diagnosis."  Id.  The Board finds the psychologist's opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran also underwent a VA examination in connection with his September 2009 claim.  The examiner reviewed the Veteran's claim file, took a social and medical history, conducted a clinical examination of the Veteran, and provided a mental health diagnosis.  See January 2010 Report on VA Examination.  The examiner similarly concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Id.  Instead, the examiner diagnosed the Veteran with "Anxiety Disorder NOS" and "Parasomnia NOS".  Id.  The examiner included and explained the results of various diagnostic tests she performed and otherwise provided an adequate explanation of the basis for her opinion.   The VA examiner's diagnostic opinion is well-supported and persuasive.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board briefly notes that neither the VA examiner nor the VA psychologist who offered diagnoses other than PTSD provided etiological opinions regarding the acquired psychiatric disorders that they did diagnose.  As noted in the introduction, the medical records and the Veteran's claim based on his PTSD-like symptoms is sufficient to raise a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That claim has not been developed or adjudicated by the RO and, therefore, must be referred to the AOJ for appropriate action.  Normally the Board would address this issue under Clemons, leading to a remand, however, in light of the Veteran's age the Board believes this is the most effectual method to address this issue in a timely manner.  

There is no other medical evidence suggesting that, contrary to the opinions of these mental health professionals, the Veteran's symptomatology does meet the DSM-IV criteria for a current diagnosis of PTSD.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of PTSD according to the DSM-IV criteria, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for PTSD is denied.  

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in October 2009 prior to the initial adjudication of his claims in April 2010.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In making this determination, the Board notes that the claims file includes some service treatment records and post-service VA treatment records.  The National Personnel Records Center has indicated that at least some of the Veteran's service treatment records and other service records may have been destroyed by a 1973 fire at the National Personnel Records Center.  See December 2009 VA Formal Finding on the Unavailability of Service Personnel Records.  In these circumstances, when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).

In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See December 2009 VCAA Notice of Unavailable Records.  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).  In this regard, the Board notes that it did seek alternative sources of information and has developed the record with alternative sources of evidence relating to in-service treatment or events to the extent possible.  Importantly, the Veteran's in-service stressors have been conceded with respect to his PTSD claim and, with respect to his sleep apnea claim, the Veteran has not made any allegations of in-service diagnosis or treatment that might assist in establishing his claim or in identifying alternative sources of relevant evidence.  See March 2014 Hearing Transcript at p.5 (indicating that first diagnosis of sleep apnea was "around 2007" and that treatment had not been sought prior to that point).  The Board finds that VA has fulfilled its heightened duty to assist in the circumstances of this case.

VA also satisfied its duty to obtain a medical examination.  In January 2010, VA provided the Veteran a medical examination to determine the whether the Veteran suffered from PTSD and, if so, the etiology of the Veteran's PTSD.  The examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  As discussed more fully above, the current record also includes another thorough evaluation of the Veteran's mental health in October 2009 and, therefore, the record contains sufficient to make a determination regarding service connection for PTSD.  VA has no obligation to obtain further medical examinations or opinions in connection with that claim.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

With respect to sleep apnea, no medical examination is warranted as the Veteran has not alleged any in-service disease or injury that might be related to his sleep apnea, nor is there any plausible indication that the sleep apnea diagnosed in 2007 or 2008 may be associated with the Veteran's active service in the 1950s.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  As noted in the discussion of the merits above, the Veteran has not made any factual allegations, identified any lay or medical evidence, or otherwise identified any fact or theory through which his sleep apnea might be causally related to his active service.  A medical examination regarding the etiology of the Veteran's sleep apnea was not warranted.

Further assistance could not improve the outcome with respect to the Veteran's claims relating to bilateral hearing loss and tinnitus.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for post-traumatic stress disorder (PTSD) is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


